Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21 Page 1 of 22




                        JX20
                    Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21 Page 2 of 22


                                                 UNITED STATES
                                     SECURITIES AND EXCHANGE COMMISSION
                                                      San Francisco Regional Office
                                                    44 Montgomery Street, Suite 2800
                                                        San Francisco, CA 94104


               DIVISION OF ENFORCEMENT                                                 John Roscigno
                                                                                       415-705-8135

                                                          April 28, 2017

               Via UPS & EMAIL (ted.senger@us.pwc.com)

               PricewaterhouseCoopers LLP
               c/o Theodore Senger
               Three Embarcadero Center
               San Francisco, CA 94111-4004


                      Re:     In the Matter of Certain PricewaterhouseCoopers Audits (MSF-4149)

               Dear Mr. Senger:

                       The staff of the United States Securities and Exchange Commission is conducting an
               investigation relating to the above-referenced matter to determine if violations of the federal
               securities laws have occurred. In connection with this investigation, the staff requests that
               PricewaterhouseCoopers LLP ("PwC") immediately preserve, and voluntarily provide us with,
               the information and documents set forth in Attachment A by 5:00 p.m., May 12, 2017.

               Please send the materials to:

                                               ENF-CPU
                                               U.S. Securities and Exchange Commission
                                               100 F St., N.E., Mailstop 5973
                                               Washington, DC 20549-5973

                       Please carefully read this letter, the enclosed Form 1662, and Attachment A. Attachment
               A contains, among other things, important instructions related to the manner of producing
               documents. In particular, if PwC prefers to send us copies of original documents, the staff
               requests that PwC scan and produce hard copy documents, as well as electronic
               documents, in an electronic format consistent with the SEC Data Delivery Standards
               attached hereto. AU electronic documents responsive to the document request, including
               all rnetadata, should also be produced in their native software format. If you have any
               questions concerning the production of documents in an electronic format, please contact me as
               soon as possible and in any event before producing documents.

                      Please also email a copy of the cover letter accompanying the production to John
               Roscigno.




Confidential                                                                                              PwC _B00006080

                                                             JX20-1
                      Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21 Page 3 of 22
               PricewaterhouseCoopers LLP
               April 28, 2017
               Page2


                       In your cover letter(s) accompanying the production ofresponsive documents, please
               enclose a list briefly describing each item you send. The list should state to which paragraph(s)
               in the attachment each item responds. Please also state in the cover letter(s) whether PwC has
               met its obligations under the document request by searching carefully and thoroughly for
               everything called for by the request, and sending it all to us.

                       Please also provide a narrative description describing what was done to identify and
               collect documents responsive to the request. At a minimum, the narrative should describe:

                  •    who searched for documents;
                  •    who reviewed documents found to determine whether they were responsive;
                  •    which custodians were searched;
                  •    what sources were searched (e.g., computer files, CDs, DVDs, thumb drives, flash drives,
                       online storage media, hard copy files, diaries, datebooks, planners, filing cabinets, storage
                       facilities, home offices, work offices, voice mails, home email, webmail, work email,
                       backup tapes or other media);
                  •    what search terms, if any, were employed to identify responsive documents;
                  •    what firms and/or persons, if any, assisted in analyzing the data collected;
                  •    what third parties, if any, were contacted to obtain responsive documents (e.g., phone
                       companies for phone records, brokerage firms for brokerage records); and
                  •    where the original electronic and hardcopy documents are maintained and by whom.

                       Please note that, in any matter in which enforcement action is ultimately deemed to be
               warranted, the Division of Enforcement will not recommend any settlement to the Commission
               unless the party wishing to settle certifies, under penalty of perjury, that all documents
               responsive to Commission subpoenas and formal and informal document requests in this matter
               have been produced.

                       This investigation is a non-public, fact-finding inquiry. The investigation does not mean
               that we have concluded that you or anyone else has violated the law. Also, the investigation
               does not mean that we have a negative opinion of any person, entity, or security. Enclosed is a
               copy of the Commission's Form 1662 entitled "Supplemental Information for Persons Requested
               to Supply Information Voluntarily or Directed to Supply Information Pursuant to a Commission
               Subpoena." Form 1662 explains how we may use the information you provide to the
               Commission and has other important information for you.




Confidential                                                                                                 PwC _B00006081

                                                            JX20-2
                    Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21 Page 4 of 22
               PricewaterhouseCoopers LLP
               April 28, 20 l 7
               Page3


                      Thank you in advance for your anticipated cooperation. If you have any questions or
               would like to discuss this matter, you may call me at 415-705-8135.

                                                                  Sincerely,



                                                                  John Roscigno
                                                                  Senior Accountant
                                                                  Division of Enforcement

               Enclosures:   Attachment A
                             SEC Data Delivery Standards
                             SEC Form 1662




Confidential                                                                                           PwC _B00006082

                                                         JX20-3
                Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21 Page 5 of 22




                            ATTACHMENT A FOR PRICEWATERHOUSECOOPERS LLP
                                                        April 28, 2017
                            In the Matter of Certain PricewaterhouseCoopers Audits (MSF-4149)

               A.      Definitions and Instructions

                        1.       The tenns "PwC", "you" or "your" mean PricewaterhouseCoopers LLP
               and all of its U.S. and non-U.S. parents, subsidiaries, divisions, affiliates, predecessors,
               successors, officers, directors, partners, limited partners, employees, agents, independent
               contractors, and individuals and entities used by PwC in the performance of any services to
               its audit clients, as well as aliases, code names, trade names, or business names used by, or
               formerly used by, any of the foregoing. This includes any affiliated and unaffiliated outside
               finns, foreign offices, and individuals used by PwC in the performance of any services to its
               audit clients, or that participated in the performance of these services, or whose work was
               relied upon by PwC in the perfom1ance of these services.

                       2.      The term "Cavium" means Cavium, Inc. and all of its agents,
               representatives, divisions, groups, parents, subsidiaries, consolidated Variable-Interest
               Entities, subdivisions, predecessors, successors, and affiliated entities, and the present and
               former officers, directors, employees, partners, principals, representatives, and agents of any
               of the foregoing entities.

                       3.       The term "document" includes, but is not limited to, all records, materials
               and other tangible forms of expression in your possession or custody, or under your control,
               whether originals, copies, annotated copies, drafts or final versions, and however created,
               produced, stored or maintained, including, but not limited to, working papers, audit
               documentation, charts, lists, logs, spreadsheets, financial information or analyses, books,
               papers, files, notes, memoranda, letters, reports, schedules, charts, lists, transcriptions,
               correspondence, telegrams, telexes, wire messages, telephone messages, calendars, diaries,
               budgets, invoices, audio and video recordings, email (including attachments and linked
               documents), instant messages, text messages, electronic data compilations, computer disks
               (or hard copy of the data contained on such disks), and other electronic media, microfilm,
               microfiche, and storage devices.

                        4.     The term "working papers" includes manual and electronic audit
               documentation, top files, financial statement files, planning files, correspondence files,
               administrative files, internal control files, SEC-related files, desk files, permanent files,
               indices or legends that outline the contents of or describe the referencing system and
               abbreviations used in the working papers, and all documents relied upon in order for PwC
               to render its audit or attestation reports regarding Cavium, including all audit reports of
               affiliated or non-affiliated accounting firms.

                       a.       Audit documentation includes records of the planning and performance of
                                the audit or review work, the procedures performed, evidence obtained
                                and conclusions reached by PwC;




                                                              l


Confidential                                                                                                PwC _B00006083

                                                         JX20-4
               Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21 Page 6 of 22




                   b.    Top files include all summary or completion memoranda, matters for the
                         attention of the partner, "To Do" lists, review notes, point sheets,
                         problems memoranda, partner's memoranda, supervisor's memoranda,
                         senior's memoranda, quality control review notes and all other writings or
                         memoranda that summarize, evaluate, highlight or analyze subjects,
                         problems or issues that arose during the engagement;

                    c.   Financial statement files include all files supporting Cavium' s balance
                         sheet, income statement, statement of cash flows, statement of
                         shareholders equity, accompanying footnotes and supplementary
                         schedules. Also included are all drafts of financial statements with
                         accompanying footnotes and auditor's reports, as .originally drafted, as
                         revised and finalized, and consolidated statements with consolidating and
                         eliminating entries;

                   d.    Planning files include all planning memoranda, audit programs,
                         materiality assessments, risk assessments, group instructions issued to
                         audits of subsidiaries, representation letters, agendas, client request lists
                         and all internal audit guides or manuals relating to PwC's procedures or
                         interpretations regarding accounting principles or auditing standards;

                   e.    Correspondence files include all proposals, offer letters, engagement
                         letters, contracts, agreements, or other documents that define the nature,
                         scope and terms of any service, including audit services, audit related
                         services and non-audit services, contemplated or performed by PwC or
                         independent contractors, confirmation files, management representation
                         letters, legal opinions, and business intelligence reports. All email
                         correspondence includes all attachments;

                    f.   Administrative files include, budget documents, travel documents and
                         documents identifying the budgeted and actual hours for Cavium
                         engagements, including, but not limited to, hours reports from internal
                         billing system. Travel documents include documents related to travel by
                         any member of PwC ( as defined above) to any premises in connection
                         with any audit or review services provided to Cavium;

                   g.    Internal control files include any audit, evaluation, or assessment of
                         Cavium's internal control systems including, but not limited to,
                         attestations under Section 404 of Sarbanes-Oxley and related
                         communications;

                   h.    SEC-related files include any SEC filings of Cavium that were provided to
                         PwC for its review, comments, or information including all drafts and the
                         final version of these filings, and all comments and revisions made by
                         PwC on these filings;




                                                        2


Confidential                                                                                             PwC _B00006084

                                                   JX20-5
                Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21 Page 7 of 22




                       1.      Desk files include all documents relating to audit, review or other services
                               perfonned for Cavium that were not recorded or maintained within the
                               working papers; and

                       J.      Pennanent files include all general, pennanent, legal, carry forward, bulk
                               or other files representing documents of an on-going relevance from one
                               year to another, including, but not limited to, contracts, leases and bylaws.

                       5.     Reference to a person shall also include that person's trusts, affiliates,
               employees, agents, partners, and independent contractors, as well as aliases, code names,
               trade names, or business names used by, or formerly used by, any of the foregoing.

                        6.      Reference to an entity shall also include that entity's parents, subsidiaries,
               affiliates, predecessors, successors, officers, directors, employees, agents, partners, and
               independent contractors, as well as aliases, code names, trade names, or business names
               used by, or formerly used by, any of the foregoing.

                      7.       The disjunctive ("or") shall be deemed to include the conjunctive ("and"),
               and the conjunctive ("and") shall be deemed to include the disjunctive ("or"); and each of
               the functional words "each," "every," "any" and "all" shall be deemed to include each of
               the other functional words.

                       8.     The term "communication" includes any transmittal or receipt of
               information, whether by chance or prearranged, formal or informal, oral, written or
               electronic, and includes without limitation: conversations, meetings and discussions in
               person; conversations, meetings and discussions by telephone; and written
               correspondence through the use of the mails, courier services, electronic media (such as
               email and instant messages), and telephone lines and wires.

                        9.      A communication or document "concerning," "involving," "relating,"
               "related," or "which relates" to any given subject means any communication or document
               that constitutes, contains, discusses, embodies, evidences, reflects, identifies, states,
               refers to, deals with, bears upon, or is in any way pertinent to that subject, including
               documents concerning the preparation of other documents.

                       10.     Documents produced pursuant to this attachment shall be produced in the
               order in which they appear in your files and shall not be shuffled or otherwise rearranged.
               Documents that in their original condition were stapled, clipped, or otherwise fastened
               together shall be produced in that form.

                       11.     Email produced pursuant to this attachment shall be provided in its
               original electronic format on a CD-ROM disk with a label clearly identifying the disk as
               containing material responsive to this attachment and indicating the request to which the
               documents are responsive. For the time being, you need not provide hard copies of
               electronic mail messages that are produced in electronic format.




                                                               3


Confidential                                                                                                     PwC _B00006085

                                                          JX20-6
                Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21 Page 8 of 22




                       12.     Provide a list of the documents you produce, indicating in each instance
               the request to which the document is responsive. Also, identify and generally describe all
               requested documents that you do not produce and indicate the location of each such
               document and your reason for not producing it.

                       13.    If you withhold any document based on a claim of privilege, please
               provide the following information as to each such document: (a) the author(s); (b) the
               date the document was created; (c) each person who received a copy of the document or
               was informed of its contents; (d) the person who now has the document or was last
               known to have it; (e) the general subject matter of the document; and (f) the privilege
               asserted.

                       14.    If any documents responsive to this subpoena were in your possession,
               custody, or control at some time in the past, but are no longer available, provide a list of
               such documents, indicating in each instance the request to which the document was
               responsive. Please provide the following information with respect to each such
               document: (a) the author(s); (b) the date the document was created; (c) each person who
               received a copy of the document or was informed of its contents; (d) the person who now
               has the document or was last known to have it; (e) the general subject matter of the
               document; (f) a detailed description of the document; and (g) a detailed and complete
               explanation of why such document is no longer in your possession, custody, or control.

                        15.   No agreement by the Securities and Exchange Commission or its staff
               purporting to modify, limit, or otherwise vary this subpoena is binding on the
               Commission or its staff unless confirmed or acknowledged in writing by the Commission
               or its staff.

               B.     Production of Documents

                      Unless otherwise specified, the time period applicable to these requests is the first
               date on which PwC performed any work or consultation related to any audit or interim
               review pertaining to Cavium's financial statements for fiscal year 2013 to the last date on
               which PwC performed any work or consultation related to the Cavium 2014 year-end
               audit.

                      Please produce all documents in your possession, custody, or control that are
               responsive to the following requests.

               1.     Documents identifying all services provided by PwC to Cavium, including, but not
                      limited to, time-sheets, invoices/bills, payment history, and other documents
                      reflecting fees charged by for audit, interim review, audit related, consulting, and
                      other non-audit services. Documents should identify the amount of fees for each
                      audit and review billed to and/or paid by Cavium to all affiliated and unaffiliated
                      outside firms, foreign offices, or individuals.

               2.     All documents relating to the audits and interim reviews of Cavium financial


                                                            4


Confidential                                                                                             PwC _B00006086

                                                        JX20-7
                Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21 Page 9 of 22




                    statements for the fiscal years 2013 through 2014. Include all documents
                    prepared by, reviewed by, that relate to, or that otherwise concern all affiliated
                    and unaffiliated outside audit firms, individuals or specialists. Also include
                    documents reflecting PwC's document retention, alteration, destruction, storage and
                    archiving policies and practices.

               3.   All working papers, 1ncluding drafts thereof, relating to audits and interim
                    reviews for the fiscal years 2013 through 2014. Electronic working papers
                    should be produced in native format organized by how the .files were originally
                    maintained and with all electronic links intact. Documents requested include,
                    but are not limited to:

                    a.     All audit documentation, top files, financial statement files, internal
                           controls files, SEC-related files, planning files, correspondence files,
                           administrative files and permanent files, including documents necessary to
                           identify individuals who prepared, reviewed, approved, signed off, or
                           accessed the items listed above, including but not limited to, manual or
                           electronic sign offs and archiving logs;

                    b.     All documents reflecting PwC's client acceptance procedures for Cavium,
                           including auditor independence evaluations;

                    c.     All documents that summarize, evaluate, highlight, and analyze subjects,
                           problems, or issues that arose duri1i.g the engagement. Include documents
                           that reflect information provided to Cavium's management and/or Board
                           of Directors, Audit Committee or any special committee including
                           spreadsheets, presentations, reports, memoranda or other materials;

                    d.     All proposed adjusting journal entries, actual adjusting journal entries, and
                           waived adjusting journal entries, summaries of unresolved differences and
                           all proposed and/or accepted reclassification or consolidation entries;

                    e.     All documents concerning any allegation, investigation, audit, inquiry or
                           examination concerning any potential or actual accounting irregularity,
                           error or violation of the U.S. securities laws;

                    f.     All documents concerning any restatement or contemplated restatement,
                           of Cavium' s financial statements; and

                    g.     All documents relating to any potential irregularity, impropriety, or
                           material error involving Cavium's books and records, financial statements
                           or internal accounting controls.

               4.   To the extent not already produced under correspondence files, all documents
                    reflecting communications about the audits or interim reviews, including but not
                    limited to:



                                                         5


Confidential                                                                                         PwC _B00006087

                                                    JX20-8
               Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21 Page 10 of 22




                      a.      All documents concerning communications with predecessor and
                              successor auditors including, but not limited to, copies of predecessor
                              auditor working papers and notes related to reviews of such documents;

                      b.      All communications between or among the audit engagement team
                              including any affiliated or unaffiliated outside finn or individual. Include
                              documents relating to or memorializing any meetings, telephone
                              conversations or communications with Cavium's management, employees,
                              directors, Board of Directors, or any committee of the Board of Directors;

                      c.      All documents concerning all communications with PwC's national,
                              technical, professional practice or other firm advisory personnel or with
                              other affiliated or non-affiliated offices or accounting firms;

                      d.      All communications between or among PwC and Cavium, and/or any
                              officer, director, employee, or agent of Cavium; and

                      e.      All communications between or among PwC and any third party
                              concerning the audits or interim reviews, including audit confirmation
                              requests and responses, business intelligence reports, investigative reports,
                              or similar documents.

               C.     Document Preservation Request

                      Unless otherwise specified, the time period applicable to these requests is the first
               date on which PwC performed any work or consultation related to any audit or interim
               review pertaining to Cavium's financial statements for fiscal year 2013 to the last date on
               which PwC performed any work or consultation related to the Cavium 2014 year-end
               audit.

                       Please preserve until further notice all documents in your possession, custody, or
               control that are responsive to the following requests.

               1.     All personal and desk files of persons working on the audits and interim reviews
                      concerning Cavium. Please also produce all diaries, calendars or other
                      organization or scheduling logs of members of the engagement team that relate to
                      meetings, contacts, and conversations concerning Cavium.

               2.     All documents concerning the job performance of any person employed by PwC
                      who performed work on behalf of Cavium, including all personnel files and
                      performance evaluations.




                                                            6


Confidential                                                                                              PwC _B00006088

                                                        JX20-9
                         Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21      Page
                                                                       U.S. Securities      11 of 22Connnission
                                                                                       and Exchange
                                                                                                                                                                      Data                   Standards



                                                               U.S. Securities and Exchange Commission

                                                                                Data Delivery Standards



     This document describes the technical requirements for paper and electronic document productions to the U.S.
     Securities and Exchange Commission (SEC).       **Any questions or proposed file formats other than those
     described below must be discussed with the legal and technical staff of the SEC Division o{Enforcement
     prior to submission.**


     General Instructions ........................................................................................................................................................................ 1

    Delivery Formats ............................................................................................................................................................................ 2

         I.     Concordance(fi.) Imaged Productions........................................................................................................................................... .2
                l. Images ............................................................................................................................................................................... 2
                2. Concordance Image® orOpticon Cross-Reference File ................................................................................................... .2
                3. Concordance® Data File ................................................................................................................................................... 3

                4. Te~ ................................................................................................................................................................................... 3

                5. Linked Native Files .......................................................................................................................................................... .3
         II.    Native File Productions without Load Files ........................................................................................................................... .3

         Ill. Adobe PDF File Productions ............................................................................................................................................ .3
         IV. Audio Files ........................................................................................................................................................................... .4

         V.      Video Files ............................................................................................................................................................................. .4

         VI. Electronic Trade and Bank Records ...................................................................................................................................... .4

         VII. Electronic Phone Records ................................................................................................................................................. .4

         VIII. Audit Workpapers ......................................................................................................................... 5




     General Instructions

     Electronic files must be produced in their native format, i.e. the format in which they are ordinarily used and maintained during the
     normal course of business. For example, an MS Excel file must be produced as an MS Excel file rather than an image of a
     spreadsheet (Note: An Adobe PDF file is l1Q! considered a native file unless the document was initially created as a PDF.)

     In the event produced files require the use of proprietary software not commonly found in the workplace, the SEC will explore
     other fonnat options with the producing party.

     The proposed use of file de-duplication methodologies or computer-assisted review or technology-assisted review (TAR) during
     the processing of documents must be discussed with and approved by the legal and technical staff of the Division of
     Enforcement (ENF). If your production will be de-duplicated it is vital that you l) preserve any unique metadata associated with
     the duplicate files. for example, custodian name, and, 2) make that unique metadata part of your production to the SEC.




                                                                                                       1
                                                                                                                                                                    Rev 07/2016

Confidential                                                                                                                                                                              PwC _B00006089

                                                                                                 JX20-10
                         Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21      Page
                                                                       U.S. Securities      12 of 22Connnission
                                                                                       and Exchange
                                                                                                                     Data           Standards


     General requirements for ALL document productions are:

         1.        A cover letter should be included with each production and include the following:
                        a. A list of each piece of media included in the production with its unique production volume number
                        b. A list of custodians, identifying the Bates range for each custodian.
                        c. The time zone in which the emails were standardized during conversion.
         2.        Data can be produced on CD, DVD, thumb drive, etc., using the media requiring the least number of deliverables and
                   labeled with the following:
                        a. Case number
                        b. Production date
                        C. Producing party
                        d. Bates range
         3.        All submissions must be organized by custodian unless otherwise instructed.
         4.        All document fanlily groups. i.e. email attachments, embedded files, etc., should be produced together and children files
                   should follow parent files sequentially in the Bates numbering.
         5.        All load-ready collections should include only one data load file and one image pointer file.
         6.        All load-ready text must be produced as separate text files.
         7         All load-ready collections should account for custodians in the custodian field.
         8.        Audio files should be separated from data files if both are included in the production.
         9.        Only alphanumeric characters and the underscore character are pemritted in file names and folder names. Special characters
                   are not pemritted.
         10.       All electronic productions submitted on media must be produced using industry standard self-extracting encryption
                   software.
         11.       Electronic productions may be submitted via Secure File Transfer. The SEC cannot accept productions made using file
                   sharing sites.
         12.       Productions containing BSA or SARs material must be delivered on encrypted physical media. The SEC cannot accept
                   electr01ric transnrission of BSA or SARs material. Any BSA or SARs material produced should be segregated and
                   appropriately marked as BSA or SARs material, or should be produced separately from other case related material.
         13.       Passwords for electro1ric documents, files, compressed archives and encrypted media must be provided separately either via
                   email or in a separate cover letter from the media.
         14.       All electronic productions should be produced free of computer viruses.
         15.       Additional technical descriptions can be found in the addendum to this docmnent.

               *Please note that productions sent to the SEC via United States Postal Service are subject to Mail Irradiation, and as a result
               electronic productions may be damaged.*


     Delivery Formats

    I.        Concordance(RJ Imaged Productions
                     The SEC prefers that all documents and data be produced in a structured format prepared for Concordance. All scanned
                     paper and electr01ric file collections should be converted to TIFF files, Bates numbered, and include fully searchable text
                     files.

              1.    Images
                         a.   Black and wlrite images must be 300 DPI Group IV single-page TIFF files.
                         b.   Color images must be produced in JPEG format.
                         C.   File names cam10t contain embedded spaces or special characters (including the comma).
                         d.   Folder names cannot contain embedded spaces or special characters (including the comma).
                         e.   All TIFF image files must have a unique file name, i.e. Bates number.
                         f.   Images must be endorsed with sequential Bates numbers in the lower right comer of each image.
                         g.   The number of TIFF files per folder should not exceed 500 files.
                         h.   Excel spreadsheets should have a placeholder image named by the Bates number of the file.
                         i.   AUTOCAD/photograph files should be produced as a single page JPEG file.

                                                                            2
                                                                                                                   Rev 07/2016

Confidential                                                                                                                      PwC _B00006090

                                                                        JX20-11
                     Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21      Page
                                                                   U.S. Securities      13 of 22Connnission
                                                                                   and Exchange
                                                                                                                  Data           Standards
         2.     Concordance Image® OR Opticon Cross-Reference File
                The image cross-reference file (.LOG or .OPT) links the images to the database records. It should be a comma-delimited
                file consisting of seven fields per line with a line in the cross-reference file for every image in the database with the
                following format:
                       lmagelD, VolumeLabel,JmageFilePath,DocumentBreak,FolderBreak,BoxBreak,PageCount

         3.    Concordanc~n.) Data File
               The data file (.DAT) contains all of the fielded information that will be loaded into the Concordancer:Ei database.

               a.   The first line of the .DAT file must be a header row identifying the field names.
               b.   The .DAT file must use the following Concordance@default delimiters:
                        Comma qJ ASCH character (020)
                        Quote p ASCII character (254)
               c.   Date fields should be provided in the format: mrn/dd/yyyy
               d.   Date and time fields must be two separate fields.
               e.   If the production includes imaged emails and attachments, the attachment fields must be included to preserve the
                    parent/child relationship between an email and its attachments.
               f.   An OCRP ATH field must be included to provide the file path and name of the extracted text file on the produced
                    storage media. The text file must be named after the FIRSTBATES. Do not include the text in the .DAT file.
               g.   For productions with native files, a LINK field must be included to provide the file path and name of the native file
                    on the produced storage media. The native file must be named after the FIRSTBATES.
               h.   BEGATTACH and ENDATTACH fields must be two separate fields.
               i.   A complete list of metadata fields is available in Addendum A to this document.

         4. Text
            Text must be produced as separate text files, not as fields within the .DAT file. The full path to the text file (OCRPATH)
            should be included in the .DAT file. We require document level ANSI text files, named per the FIRSTBATES/Image Key.
            Please note in the cover letter if any non-ANSI text files are included in the production. Extracted text files must be in a
            separate folder, and the number of texi files per folder should not exceed 1,000 files. There should be no special characters
            (including commas in the folder names). For redacted documents, provide the full text for the redacted version.

          5.    Linked Native Files
                Copies of original email and native file documents/attachments must be included for all electronic productions.
                a. Native file documents must be named per the FIRS TB ATES number
                b. The full path of the native file must be provided in the .DAT file for the LINK field.
                c. The number of native files per folder should not exceed 1,000 files.

   H.     Native File Production without Load Files
          With prior approval, native files may be produced without load files. The native files must be produced as they are
          maintained in the normal course of business and organized by custodian-named file folders. When approved, Outlook (.PST)
          and Lotus Notes (.NSF) email files may be produced in native file format. A separate folder should be provided for each
          custodian.

   HI.    Adobe PDF File Production
          With prior approval, Adobe PDF files may be produced in native file format.
             l. PDF files should be produced in separate folders named by the custodian. The folders should not contain any
                 special characters (including commas).
             2. All PDFs must be unitized at the document level, i.e., each PDF must represent a discrete document.
             3. All PDF files must contain embedded text that includes all discernible words within the document, not selected text
                 or image only. This requires all layers of the PDF to be flattened first.
             4. If PDF files are Bates endorsed, the PDF files must be named by the Bates range.




                                                                        3
                                                                                                                Rev 07/2016

Confidential                                                                                                                    PwC _B00006091

                                                                    JX20-12
                     Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21      Page
                                                                   U.S. Securities      14 of 22Connnission
                                                                                   and Exchange
                                                                                                                 Data            Standards


    IV.   Audio Files
          Audio files from telephone recording systems must be produced in a format that is playable using Microsoft Windows
          Media PlayerTM_ Additionally, the call information (metadata) related to each audio recording MUST be provided. The
          metadata file must be produced in a delimited text format. Field names must be included in the first row of the text file.
          The metadata must include, at a minimum. the following fields:
                1)   Caller Name:          Caller's name or account/identification number
                2)   Originating Number:   Caller's phone number
                3)   CalledPartyName:      Calledparty'sname
                4)   Terminating Number:   Called party's phone number
                5)   Date:                 Date of call
                6)   Time:                 Time of call
                7)   Filename:             Filename of audio file

    V.     Video Files
           Video files must be produced in a format that is playable using Microsoft Windows Media Player™.

    VI.    Electronic Trade and Bank Records
           When producing electronic trade and bank records, provide the files in one of the following formats:

           1.   MS Excel spreadsheet with header information detailing the field structure. If any special codes exist in the dataset, a
                separate document must be provided that details all such codes. If details of the field stmcture do not fit in the header,
                a separate document must be provided that includes such details.

           2.   Delimited text file with header information detailing the field strncture. The preferred delimiter is a vertical bar 'T. If
                any special codes exist in the dataset, a separate document must be provided that details all such codes. If details of the
                field structure do not fit in the header. a separate document must be provided that includes such details.

     VII. Electronic Phone Records
           When producing electronic phone records, provide the files in the following format:

           l.   MS Excel spreadsheet with header information detailing the field stmcture. If any special codes exist in the dataset, a
                separate document must be provided that details all such codes. If details of the field structure do not fit in the header.
                a separate document must be provided that includes such details. Data must be formatted in its native fonnat (i.e.
                dates in a date fonnat, numbers in an appropriate numerical format, and numbers with leading zeroes as text).
                    a. The metadata that must be included is outlined in Addendum B of this document. Each field of data must be
                          loaded into a separate column. For example, Date and Start_Time must be produced in separate columns and
                          not combined into a single column containing both pieces of inforniation. Any fields of data that are provided
                          in addition to those listed in Addendum B must also be loaded into separate columns.

     VIII. Audit Workpapers
          The SEC prefers for workpapers to be produced in two formats: (1) With Bates numbers in accordance with the SEC Data
          Delivery Standards; and (2) in native fonnat or if proprietary software was used, on a standalone laptop with the appropriate
          software loaded so that the workpapers may be reviewed as they would have been maintained in the ordiliary course of
          business. When possible, the laptop should be configured to enable a Virtual Machine (VM) environment.




                                                                       4
                                                                                                                Rev 07/2016

Confidential                                                                                                                   PwC _B00006092

                                                                   JX20-13
                    Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21      Page
                                                                  U.S. Securities      15 of 22Connnission
                                                                                  and Exchange
                                                                                                        Data            Standards



                                                        ADDENDUM A


   The mctadata of electronic document collections should be extracted and provided in a .DAT file using the field definition and
   formatting described below:


               Field Name         Sample Data                    Description
               FIRSTBATES         EDCO00000l                     First Bates number of native file document/email
               LAS TB ATES        EDC000000l                     Last Bates number of native file document/email
                                                                 **The LASTBATES field should be populated
                                                                    for single page documents/emails.
               ATTACHRANGE        EDC000000l - EDC0000015        Bates number of the first page of the parent
                                                                 document to the Bates number of the last page of the
                                                                 last attachment "child" document
               BEGATTACH          EDC000000l                     First Bates number of attachment range
               ENDATTACH          EDC0000015                     Last Bates number of attachment range
               PARENT BATES       EDC000000l                     First Bates number of parent document/Email
                                                                 **This PARENT_BATES field should be populated
                                                                    in each record representing an attachment "child"
                                                                    document
               CHILD BATES        EDC0000002: EDC00000 14        First Bates number of "child" attachment(s); can be
                                                                 more than one Bates number listed depending on the
                                                                 number of attachments
                                                                 **The CHILD_BATES field should be populated in
                                                                    each record representing a "parent" document
               CUSTODIAN          Smith, John                    Email: Mailbox where the email resided
                                                                 Native: Name of the individual or department from
                                                                 whose files the document originated
               FROM               John Smith                     Email: Sender
                                                                 Native: Author(s) of document
                                                                 **semi-colon should be used to separate multiple
                                                                    entries
               TO                 Coffman, Janice; LeeW          Recipient(s)
                                  [mailto:LeeW@MSN.com]          **semi-colon should be used to separate multiple
                                                                    entries
               cc                 Frank Thompson [maiHo:         Carbon copy recipient(s)
                                  frank_ Thompson:g}cdt.comJ     **semi-colon should be used to separate multiple
                                                                    entries
               BCC                John Cain                      Blind carbon copy recipient(s)
                                                                 **semi-colon should be used to separate multiple
                                                                    entries
               SUBJECT            Board Meeting Minutes          Email: Subject line of the email
                                                                 Native: Title of document (if available)
               FILE NAME          BoardMeetingMinutes.docx       Native: Name of the original native file, including
                                                                 extension
               DATE SENT          10/12/2010                     Email: Date the email was sent
                                                                 Native: (empty)
               TIME SENT/TIJVIE 07:05PMGMT                       Email: Time the email was sent/ Time zone in whicb
                ZONE                                             the emails were standardized during conversion.
                                                                 Native: (empty)
                                                                 **This data must be a separate field and cannot be
                                                                    combined with the DATE SENT field
               TIME ZONE          GMT                            The time zone in which the emails were standardized
                                                                 during conversion.
                                                                 Email: Time zone
                                                                 Native: (empty)

                                                                 5
                                                                                                      Rev 07/2016

Confidential                                                                                                        PwC _B00006093

                                                               JX20-14
                  Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21      Page
                                                                U.S. Securities      16 of 22Connnission
                                                                                and Exchange
                                                                                                                Data          Standards
               LINK                  D: \001 \ EDC000000 l.msg     Hyperlink to the email or native file document
                                                                   **The linked file must be named per the
                                                                      FIRSTBATES number
               MIME TYPE             MSG                           The content type of an Email or native file document
                                                                   as identified/extracted from the header
               FILE EXTEN            MSG                           The file type extension representing the Email or
                                                                   native file document: will vary depending on the
                                                                   email format
               AUTHOR                John Smith                    Email: (empty)
                                                                   Native: Author of the document
               DATE CREATED          10/10/2010                    Email: (empty)
                                                                   Native: Date the document was created
               TIME CREATED          10:25AlvI                     Email: (empty)
                                                                   Native: Time the document was created
                                                                   **This data must be a separate field and cannot be
                                                                      combined with the DATE CREATED field
               DATE MOD              10/12/2010                    Email: (empty)
                                                                   Native: Date the document was last modified
               TIME MOD              07:00PM                       Email: (empty)
                                                                   Native: Time the document was last modified
                                                                   **This data must be a separate field and cannot be
                                                                      combined with the DATE MOD field
               DATE ACCESSD          10/12/2010                    Email: (empty)
                                                                   Native: Date the document was last accessed
               TIME ACCESSD          07:00PM                       Email: (empty)
                                                                   Native: Time the document was last accessed
                                                                   **This data must be a separate field and cannot be
                                                                      combined with the DATE ACCESSD field
               PRINTED DATE          10/12/2010                    Email: (empty)
                                                                   Native: Date the document was last printed
               FILE SIZE             5,952                         Size of native file document/email in KB
               PGCOUNT               l                             Number of pages in native file document/email
               PATH                  J:\Shared\SmithJ\October      Email: (empty)
                                     Agenda.doc                    Native: Path where native file document was stored
                                                                   including original file name.
               INTFILEPATH           Personal Folders\Deleted      Email: original location of email including originaJ
                                     Items\Board Meeting           file name.
                                     Minutes.msg                   Native: (empty)
               INTMSGID              <000805c2c7lb$75977050$cb     Email: Unique Message ID
                                     8306dl@MSN>                   Native: (empty)
               JVID5HASH             dl3ldd02c5e6eec4693d9a069     MDS Hash value of the document.
                                     8aff95c
                                     2fcab58712467eab4004583eb
                                     8:lb7f89
               OCRPATH               TEXT/001/EDCOOOOOO l .txi     Path to extracted text of the native file




   Sample Image Cross-Reference File:
                I MG0000001 11 E:\001\I MG000000l. TIF, Y,,,
                I MG0000002 11 E:\001 \I MG0000002.TIF 1111
                I MG0000003 11 E:\001 \I MG0000003.TIF 1111
                IMG000000411 E:\001\IMG0000004.TIF,Y,,,
                IMG000000S 11 E:\00l\lMG000000S.TIF,Y11 ,
                I MG000000611 E:\001 \I MG0000006.TIF 1111




                                                                   6
                                                                                                               Rev 07/2016

Confidential                                                                                                                 PwC _B00006094

                                                                 JX20-15
                   Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21      Page
                                                                 U.S. Securities      17 of 22Connnission
                                                                                 and Exchange
                                                                                                Data          Standards


                                                            ADDENDUMB

   For Electronic Phone Records, include the following fields in separate columns:

   For Calls:

       1)    Account Number
       2)    Connection Date - Date the call was received or made
       3)    Connection Time - Time call was received or made
       4)    Seizure Time - Time it took for the call to be placed in seconds
       5)    Originating Number - Phone that placed the call
       6)    Tenninating Number - Phone that received the call
       7)    Elapsed Time - The length of time the call lasted, preferably in seconds
       8)    End Time - The time the call ended
       9)    Number Dialed - Actual number dialed
       10)   IMEi Originating- Unique id to phone used to make call
       11)   IMEi Tenninating- Unique id to phone used to receive call
       12)   IMSI Originating - Unique id to phone used to make call
       13)   IMSI Tenninating- Unique id to phone used to receive call
       14)   Call Codes - Identify call direction or other routing infonnation
       15)   Time Zone -Time Zone in which the call was received or placed, if applicable


   For Text messages:

       1)  Account Number
       2)  Com1ection Date - Date the text was received or made
       3)  Com1ection Time -Time text was received or made
       4)  Originating Number- Who placed the text
       5)  Tenninating Number - Who received the text
       6)  IMEI Originating - Unique id to phone used to make text
       7)  IMEI Tenninating- Unique id to phone used to receive text
       8)  IMSI Originating - Unique id to phone used to make text
       9)  IMSI Terminating- Unique id to phone used to receive text
       10) Text Code - Identify text direction, or other text routing information
       11) Text Type Code - Type of text message (sent SMS, MMS, or other)
       12) Time Zone - Time Zone in which the call was received or placed, if applicable


   For Mobile Data Usage:

       1)    Account Number
       2)    Com1ection Date - Date the data was received or made
       3)    Com1ection Time -Time data was received or made
       4)    Originating number - Number that used data
       5)    IMEi Originating- Unique id of phone that used data
       6)    IMSI Originating - Unique id of phone that used data
       7)    Data or Data codes - Identify data direction, or other data routing infonnation
       8)    Time Zone - Time Zone in which the call was received or placed, if applicable




                                                                      7
                                                                                               Rev 07/2016

Confidential                                                                                                 PwC _B00006095

                                                                  JX20-16
                     Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21 Page 18 of 22


                                          SECURITIES AND EXCHANGE COMMISSION
                                                   Washington, D.C. 20549

                                    Supplemental Information for Persons Requested to Supply
                                    Information Voluntarily or Directed to Supply Information
                                              Pursuant to a Commission Subpoena
               A. False Statements and Documents
               Section 1001 of Title 18 of the United States Code provides that fines and terms of imprisonment may be imposed
               upon:
                        [VV]hoever, in any matter within the jurisdiction of the executive, legislative, or judicial branch of the
                        Government of the United States, knowingly and willfully--
                             (1) falsifies, conceals, or covers up by any trick, scheme, or device a material fact;
                             (2) makes any materially false, fictitious, or fraudulent statement or representation; or
                             (3) makes or uses any false writing or document knowing the same to contain any materially false,
                             fictitious, or fraudulent statement or entry.

               Section 1519 of Title 18 of the United States Code provides that fines and terms of imprisonment may be imposed
               upon:
                        Whoever knowingly alters, destroys, mutilates, conceals, covers up, falsifies, or makes a false entry in any
                        record, document, or tangible object with the intent to impede, obstruct, or influence the investigation or
                        proper administration of any matter within the jurisdiction of any department or agency of the United States
                        ... , or in relation to or contemplation of any such matter.
               B. Testimony
               If your testimony is taken, you should be aware of the following:
               1.   Record. Your testimony will be transcribed by a reporter. If you desire to go off the record, please indicate this to
                    the Commission employee taking your testimony, who will determine whether to grant your request The reporter
                    will not go off the record at your, or your counsel's, direction.
               2.   Counsel. You have the right to be accompanied, represented and advised by counsel of your choice. Your
                    counsel may advise you before, during and after your testimony; question you briefly at the conclusion of your
                    testimony to clarify any of the answers you give during testimony; and make summary notes during your
                    testimony solely for your use. If you are accompanied by counsel, you may consult privately.
               If you are not accompanied by counsel, please advise the Commission employee taking your testimony if, during the
               testimony, you desire to be accompanied, represented and advised by counsel. Your testimony will be adjourned
               once to afford you the opportunity to arrange to be so accompanied, represented or advised.
               You may be represented by counsel who also represents other persons involved in the Commission's investigation.
               This multiple representation, however, presents a potential conflict of interest if one client's interests are or may be
               adverse to another's. If you are represented by counsel who also represents other persons involved in the
               investigation, the Commission will assume that you and counsel have discussed and resolved all issues concerning
               possible conflicts of interest. The choice of counsel, and the responsibility for that choice, is yours.
               3.   Transcript Availability. Rule 6 of the Commission's Rules Relating to Investigations, 17 CFR 203.6, states:
                    A person who has submitted documentary evidence or testimony in a formal investigative proceeding
                    shall be entitled, upon written request, to procure a copy of his documentary evidence or a transcript of
                    his testimony on payment of the appropriate fees: Provided, however, That in a nonpublic formal
                    investigative proceeding the Commission may for good cause deny such request. In any event, any
                    witness, upon proper identification, shall have the right to inspect the official transcript of the witness'
                    own testimony.
               If you wish to purchase a copy of the transcript of your testimony, the reporter will provide you with a copy of the
               appropriate form. Persons requested to supply information voluntarily will be allowed the rights provided by this rule.
               4. Perjury. Section 1621 of Title 18 of the United States Code provides that fines and terms of imprisonment may
               be imposed upon:
                        Whoever--
                             (1) having taken an oath before a competent tribunal, officer, or person, in any case in which a law of
                             the United States authorizes an oath to be administered, that he will testify, declare, depose, or certify

               SEC 1662 (08-16)




Confidential                                                                                                                       PwC _B00006096

                                                                      JX20-17
                     Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21 Page 19 of 22


                            truly, or that any written testimony, declaration, deposition, or certificate by him subscribed, is true,
                            willfully and contrary to such oath states or subscribes any material matter which he does not believe to
                            be true; or
                            (2) in any declaration, certificate, verification, or statement under penalty of perjury as permitted under
                            section 1746 of title 28, United States Code, willfully subscribes as true any material matter which he
                            does not believe to be true.
               5. Fifth Amendment and Voluntary Testimony. Information you give may be used against you in any federal, state,
               local or foreign administrative, civil or criminal proceeding brought by the Commission or any other agency.
               You may refuse, in accordance with the rights guaranteed to you by the Fifth Amendment to the Constitution of the
               United States, to give any information that may tend to incriminate you.
               If your testimony is not pursuant to subpoena, your appearance to testify is voluntary, you need not answer any
               question, and you may leave whenever you wish. Your cooperation is, however, appreciated.
               6. Formal Order Availability. If the Commission has issued a formal order of investigation, it will be shown to you
               during your testimony, at your request. If you desire a copy of the formal order, please make your request in writing.
               C. Submissions and Settlements
               Rule 5(c) of the Commission's Rules on Informal and Other Procedures, 17 CFR 202.5(c), states:
                        Persons who become involved in ... investigations may, on their own initiative, submit a written
                        statement to the Commission setting forth their interests and position in regard to the subject matter
                        of the investigation. Upon request, the staff, in its discretion, may advise such persons of the
                        general nature of the investigation, including the indicated violations as they pertain to them, and
                        the amount of time that may be available for preparing and submitting a statement prior to the
                        presentation of a staff recommendation to the Commission for the commencement of an
                        administrative or injunction proceeding. Submissions by interested persons should be forwarded to
                        the appropriate Division Director or Regional Director with a copy to the staff members conducting
                        the investigation and should be clearly referenced to the specific investigation to which they relate.
                        In the event a recommendation for the commencement of an enforcement proceeding is presented
                        by the staff, any submissions by interested persons will be forwarded to the Commission in
                        conjunction with the staff memorandum.
               The staff of the Commission routinely seeks to introduce submissions made pursuant to Rule 5(c) as evidence in
               Commission enforcement proceedings, when the staff deems appropriate.
               Rule 5(f) of the Commission's Rules on Informal and Other Procedures, 17 CFR 202.5(f), states:
                        In the course of the Commission's investigations, civil lawsuits, and administrative proceedings, the
                        staff, with appropriate authorization, may discuss with persons involved the disposition of such
                        matters by consent, by settlement, or in some other manner. It is the policy of the Commission,
                        however, that the disposition of any such matter may not, expressly or impliedly, extend to any
                        criminal charges that have been, or may be, brought against any such person or any
                        recommendation with respect thereto. Accordingly, any person involved in an enforcement matter
                        before the Commission who consents, or agrees to consent, to any judgment or order does so
                        solely for the purpose of resolving the claims against him in that investigative, civil, or
                        administrative matter and not for the purpose of resolving any criminal charges that have been, or
                        might be, brought against him. This policy reflects the fact that neither the Commission nor its staff
                        has the authority or responsibility for instituting, conducting, settling, or otherwise disposing of
                        criminal proceedings. That authority and responsibility are vested in the Attorney General and
                        representatives of the Department of Justice.
               D. Freedom of Information Act
               The Freedom of Information Act, 5 U.S.C. 552 (the "FOIA"), generally provides for disclosure of information to the
               public. Rule 83 of the Commission's Rules on Information and Requests, 17 CFR 200.83, provides a procedure by
               which a person can make a written request that information submitted to the Commission not be disclosed under the
               FOIA That rule states that no determination as to the validity of such a request will be made until a request for
               disclosure of the information under the FOIA is received. Accordingly, no response to a request that information not
               be disclosed under the FOIA is necessary or will be given until a request for disclosure under the FOIA is received. If
               you desire an acknowledgment of receipt of your written request that information not be disclosed under the FOIA,
               please provide a duplicate request, together with a stamped, self-addressed envelope.




                                                                          2




Confidential                                                                                                                      PwC _B00006097

                                                                     JX20-18
                     Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21 Page 20 of 22


               E. Authority for Solicitation of Information
               Persons Directed to Supply Information Pursuant to Subpoena. The authority for requiring production of information is
               set forth in the subpoena. Disclosure of the information to the Commission is mandatory, subject to the valid assertion
               of any legal right or privilege you might have.
           Persons Requested to Supply Information Voluntarily. One or more of the following provisions authorizes the
           Commission to solicit the information requested: Sections 19 and/or 20 of the Securities Act of 1933; Section 21 of
           the Securities Exchange Act of 1934; Section 321 of the Trust Indenture Act of 1939; Section 42 of the Investment
           Company Act of 1940; Section 209 of the Investment Advisers Act of 1940; and 17 CFR 202. 5. Disclosure of the
           requested information to the Commission is voluntary on your part.
               F. Effect of Not Supplying Information
               Persons Directed to Supply Information Pursuant to Subpoena. If you fail to comply with the subpoena, the
               Commission may seek a court order requiring you to do so. If such an order is obtained and you thereafter fail to
               supply the information, you may be subject to civil and/or criminal sanctions for contempt of court. In addition, Section
               21(c) of the Securities Exchange Act of 1934, Section 42(c) of the Investment Company Act of 1940, and Section
               209(c) of the Investment Advisers Act of 1940 provide that fines and terms of imprisonment may be imposed upon
               any person who shall, without just cause, fail or refuse to attend and testify or to answer any lawful inquiry, or to
               produce books, papers, correspondence, memoranda, and other records in compliance with the subpoena.
               Persons Requested to Supply Information Voluntarily. There are no direct sanctions and thus no direct effects for
               failing to provide all or any part of the requested information.
               G. Principal Uses of Information
               The Commission's principal purpose in soliciting the information is to gather facts in order to determine whether any
               person has violated, is violating, or is about to violate any provision of the federal securities laws or rules for which
               the Commission has enforcement authority, such as rules of securities exchanges and the rules of the Municipal
               Securities Rulemaking Board. Facts developed may, however, constitute violations of other laws or rules. Information
               provided may be used in Commission and other agency enforcement proceedings. Unless the Commission or its staff
               explicitly agrees to the contrary in writing, you should not assume that the Commission or its staff acquiesces in,
               accedes to, or concurs or agrees with, any position, condition, request, reservation of right, understanding, or any
               other statement that purports, or may be deemed, to be or to reflect a limitation upon the Commission's receipt, use,
               disposition, transfer, or retention, in accordance with applicable law, of information provided.
               H. Routine Uses of Information
               The Commission often makes its files available to other governmental agencies, particularly United States Attorneys
               and state prosecutors. There is a likelihood that information supplied by you will be made available to such agencies
               where appropriate. Whether or not the Commission makes its files available to other governmental agencies is, in
               general, a confidential matter between the Commission and such other governmental agencies.
               Set forth below is a list of the routine uses which may be made of the information furnished.
               1. To appropriate agencies, entities, and persons when (a) it is suspected or confirmed that the security or
               confidentiality of information in the system of records has been compromised; (b) the SEC has determined that, as a
               result of the suspected or confirmed compromise, there is a risk of harm to economic or property interests, identity
               theft or fraud, or harm to the security or integrity of this system or other systems or programs (whether maintained by
               the SEC or another agency or entity) that rely upon the compromised information; and (c) the disclosure made to
               such agencies, entities, and persons is reasonably necessary to assist in connection with the SEC's efforts to
               respond to the suspected or confirmed compromise and prevent, minimize, or remedy such harm.
               2. To other federal, state, local, or foreign law enforcement agencies; securities self-regulatory organizations; and
               foreign financial regulatory authorities to assist in or coordinate regulatory or law enforcement activities with the SEC.
               3. To national securities exchanges and national securities associations that are registered with the SEC, the
               Municipal Securities Rulemaking Board; the Securities Investor Protection Corporation; the Public Company
               Accounting Oversight Board; the federal banking authorities, including, but not limited to, the Board of Governors of
               the Federal Reserve System, the Comptroller of the Currency, and the Federal Deposit Insurance Corporation; state
               securities regulatory agencies or organizations; or regulatory authorities of a foreign government in connection with
               their regulatory or enforcement responsibilities.
               4. By SEC personnel for purposes of investigating possible violations of, or to conduct investigations authorized by,
               the federal securities laws.
               5. In any proceeding where the federal securities laws are in issue or in which the Commission, or past or present
               members of its staff, is a party or otherwise involved in an official capacity.




                                                                           3




Confidential                                                                                                                       PwC _B00006098

                                                                      JX20-19
                     Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21 Page 21 of 22


               6. In connection with proceedings by the Commission pursuant to Rule 102(e) of its Rules of Practice, 17 CFR
               201.102(e).
               7. To a bar association, state accountancy board, or other federal, state, local, or foreign licensing or oversight
               authority; or professional association or self-regulatory authority to the extent that it performs similar functions
               (including the Public Company Accounting Oversight Board) for investigations or possible disciplinary action.
               8. To a federal, state, local, tribal, foreign, or international agency, if necessary to obtain information relevant to the
               SEC's decision concerning the hiring or retention of an employee; the issuance of a security clearance; the letting of
               a contract; or the issuance of a license, grant, or other benefit.
           9. To a federal, state, local, tribal, foreign, or international agency in response to its request for information
           concerning the hiring or retention of an employee; the issuance of a security clearance; the reporting of an
           investigation of an employee; the letting of a contract; or the issuance of a license, grant, or other benefit by the
           requesting agency, to the extent that the information is relevant and necessary to the requesting agency's decision on
           the matter.
               10. To produce summary descriptive statistics and analytical studies, as a data source for management information,
               in support of the function for which the records are collected and maintained or for related personnel management
               functions or manpower studies; may also be used to respond to general requests for statistical information (without
               personal identification of individuals) under the Freedom of Information Act.
               11. To any trustee, receiver, master, special counsel, or other individual or entity that is appointed by a court of
               competent jurisdiction, or as a result of an agreement between the parties in connection with litigation or
               administrative proceedings involving allegations of violations of the federal securities laws (as defined in section
               3(a)(47) of the Securities Exchange Act of 1934, 15 U.S.C. 78c(a)(47)) or pursuant to the Commission's Rules of
               Practice, 17 CFR 201.100 - 900 or the Commission's Rules of Fair Fund and Disgorgement Plans, 17 CFR
               201.1100-1106, or otherwise, where such trustee, receiver, master, special counsel, or other individual or entity is
               specifically designated to perform particular functions with respect to, or as a result of, the pending action or
               proceeding or in connection with the administration and enforcement by the Commission of the federal securities laws
               or the Commission's Rules of Practice or the Rules of Fair Fund and Disgorgement Plans.
           12. To any persons during the course of any inquiry, examination, or investigation conducted by the SEC's staff, or in
           connection with civil litigation, if the staff has reason to believe that the person to whom the record is disclosed may
           have further information about the matters related therein, and those matters appeared to be relevant at the time to
           the subject matter of the inquiry.
           13. To interns, grantees, experts, contractors, and others who have been engaged by the Commission to assist in
           the performance of a service related to this system of records and who need access to the records for the purpose of
           assisting the Commission in the efficient administration of its programs, including by performing clerical,
           stenographic, or data analysis functions, or by reproduction of records by electronic or other means. Recipients of
           these records shall be required to comply with the requirements of the Privacy Act of 1974, as amended, 5 U.S.C.
           552a.
               14. In reports published by the Commission pursuant to authority granted in the federal securities laws (as such term
               is defined in section 3(a)(47) of the Securities Exchange Act of 1934, 15 U.S.C. 78c(a)(47)), which authority shall
               include, but not be limited to, section 21 (a) of the Securities Exchange Act of 1934, 15 U S C 78u(a)).
               15. To members of advisory committees that are created by the Commission or by Congress to render advice and
               recommendations to the Commission or to Congress, to be used solely in connection with their official designated
               functions.
               16. To any person who is or has agreed to be subject to the Commission's Rules of Conduct, 17 CFR 200. 735-1 to
               200. 735-18, and who assists in the investigation by the Commission of possible violations of the federal securities
               laws (as such term is defined in section 3(a)(47) of the Securities Exchange Act of 1934, 15 U.S.C. 78c(a)(47)), in the
               preparation or conduct of enforcement actions brought by the Commission for such violations, or otherwise in
               connection with the Commission's enforcement or regulatory functions under the federal securities laws.
               17. To a Congressional office from the record of an individual in response to an inquiry from the Congressional office
               made at the request of that individual.
           18. To members of Congress, the press, and the public in response to inquiries relating to particular Registrants and
           their activities, and other matters under the Commission's jurisdiction.
               19. To prepare and publish information relating to violations of the federal securities laws as provided in 15 U.S.C.
               78c(a)(47)), as amended.
               20. To respond to subpoenas in any litigation or other proceeding.
               21. To a trustee in bankruptcy.




                                                                            4




Confidential                                                                                                                          PwC _B00006099

                                                                       JX20-20
                     Case 3:18-cv-02615-AGT Document 159-49 Filed 02/08/21 Page 22 of 22


               22. To any governmental agency, governmental or private collection agent, consumer reporting agency or
               commercial reporting agency, governmental or private employer of a debtor, or any other person, for collection,
               including collection by administrative offset, federal salary offset, tax refund offset, or administrative wage
               garnishment, of amounts owed as a result of Commission civil or administrative proceedings.

                                                                    *****
               Small Business Owners: The SEC always welcomes comments on how it can better assist small businesses. If you
               would like more information, or have questions or comments about federal securities regulations as they affect small
               businesses, please contact the Office of Small Business Policy, in the SEC's Division of Corporation Finance, at 202-
               551-3460. If you would prefer to comment to someone outside of the SEC, you can contact the Small Business
               Regulatory Enforcement Ombudsman at http//www.sba.gov/ombudsman or toll free at 888-REG-FAIR. The
               Ombudsman's office receives comments from small businesses and annually evaluates federal agency enforcement
               activities for their responsiveness to the special needs of small business.




                                                                         5




Confidential                                                                                                                     PwC_B00006100

                                                                    JX20-21
